Title: To Thomas Jefferson from Stanley Griswold, 3 December 1805
From: Griswold, Stanley
To: Jefferson, Thomas


                  
                     Sir, 
                     Territory of Michigan,Detroit, 3. December, 1805.
                  
                  I am collecting materials for a natural, or rather miscellaneous history of this section of our country. In the travels, which have been published, I find great deficiencies and some errors.—Many things worthy of description, have never been given to the public, in relation to the aboriginal inhabitants particularly, as well as the natural and artificial phenomena, generally, existing here. I shall extend my researches as far around me as possible, particularly to the northward and westward. My means, indeed, are few and imperfect—I have no philosophical instruments—nor have I books on botany &c. to assist me. Yet my situation is not unfavorable—by means of an extensive and increasing acquaintance with the Indians, continual intercourse with the French inhabitants, traders &c. and having the great volume of nature spread around me in its native dress—to collect many facts and pieces of information, both useful and curious.
                  I have communicated to Mr. Madison and Mr. Granger, a representation of the total insufficiency of my present salary for a support at this place, and the absolute necessity of an augmentation, or some additional employment, to save me from pecuniary ruin. Permit me to ask, Sir, what are $750 per annum, in a situation more expensive than in any city of the United States, or of the world?—especially considering, that it has fallen to my lot to support the powers and fulfil the duties of Chief Executive of the Territory, for eight months out of twelve?—My anxiety to save myself and family from distress, as well as to preserve the honor of the government, has impelled me to communicate thus much directly to yourself,—for which I have no doubt your goodness will readily pardon me, particularly as it is not in my power to wait on you personally, like many others. 
                  I have the honor to be subscribe, Sir, The perfect friend of your administration, And most obedient servant,
                  
                     Stanley Griswold.
                  
               